DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 July 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-16 are allowed due in part to the patenting of CN 201710014053 and as the prior art, alone or in combination, fails to disclose all of the limitations of the claims, especially Step S4: calculating a new output-port voltage reference of each of the N sub isolated three-port converters according to the following equation: Vo_nrefi = Vo_refi – k1_i * Pavg, wherein i=1,2,...N, Vo_nrefi is a new output-port voltage reference of an i-th sub isolated three-port converter, Vo_refi is a predetermined output-port voltage reference of the i-th sub isolated three-port converter, k1_i is a first predetermined coefficient corresponding to the i-th sub isolated three-port converter, and Pavg is the average output power; Step S5: for each of the N sub isolated three-port converters, calculating a difference between the input power of the sub isolated three-port converter and the average output power so as to obtain a bidirectional-port power thereof; Step S6: calculating a new bidirectional-port voltage reference of each of the N sub isolated three-port converters according to the following equation: Vb_nrefi = Vb_refi – k2_i * Pb_i, wherein i=1,2,...N, Vb_nrefi is a new bidirectional-port voltage reference of the i-th sub isolated three-port converter, Vbrefi is a predetermined bidirectional-port voltage reference of the i-th sub isolated three-port converter, k2_i is a second predetermined coefficient corresponding to the i-th sub isolated three-port converter, and Pb_i is a bidirectional-port power of the i-th sub isolated three-port converter; Step S7: for each of the N sub isolated three-port converters, comparing an output-port voltage sampled at the output-port of the sub isolated three-port converter with the new output-port voltage reference thereof so as to obtain an output-port voltage error signal; Step S8: for each of the N sub isolated three-port converters, comparing a bidirectional-port voltage sampled at the bidirectional-port of the sub isolated three-port converter with the new bidirectional-port voltage reference thereof so as to obtain a bidirectional-port voltage error signal; and Step S9: for each of the N sub isolated three-port converters, adjusting the bidirectional-port voltage and the output-port voltage of the sub isolated three-port converter, according to the output-port voltage error signal and the bidirectional-port voltage error signal thereof of independent claim 1 with similar language present, as an apparatus, in independent claim 8.
Lehn et al. (US 2017/0063233) is considered the most relevant prior art as it discloses a multi-port DC-DC converter that can be bidirectional connected with a DC bus that measures 
Deboy (US 2017/0155342), Maksimovic et al. (US 2014/0042815) and Siri (US 2013/0088081) are also considered relevant prior art as each discloses aspects of multi-port/multi-source power conversion.  However, none disclose the above noted limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836